DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose a faucet comprising a faucet body having a rotatable water outlet pipe, an electronically controllable supply valve, a contact sensing unit monitoring if the rotatable outlet pipe has been contacted by a user, and a motion sensing unit, wherein the motion sensing unit is an accelerometer or gyroscope responsive to a velocity or acceleration of the rotatable water outlet pipe rotating, a control unit in a touch mode preventing activation of the electronic valve when the contact sensing unit determines a user has touched the rotatable outlet pipe and the rotational velocity or acceleration of the rotatable pipe is above a preset threshold, the control unit permitting activation of the valve when the contact unit senses a user has contacted the rotatable outlet pipe and the motion sensing unit determines the rotational acceleration or velocity of the rotatable outlet pipe is below a preset threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2018/0355593 (Tracy) is a faucet with a control handle comprising a sensor which can be an accelerometer, however instead of working in coordination with a touch sensor to prevent or permit actuation of a supply valve based on a measured acceleration of the spout the sensor is used to determine an orientation of the handle to control the volume and temperature of water.

US 8,572,772 (Wolf) is a sink faucet which may utilize an accelerometer to determine the position of the spout and prevent water from being dispensed. However the accelerometer works together with a downward facing proximity sensor to determine the position of the spout with regards to the sink to prevent activation at certain locations instead of monitoring acceleration and preventing a supply valve from activating in response to a signal from a touch sensor. 

US 10,003,873 (Hanna) is a shower with an incorporated speaker, the assembly comprising a sensor which can be an accelerometer or a gyroscope. However the gyroscope or accelerometer is utilized to determine an orientation of the speaker and control operations of the speaker based upon the measured orientation.

	US 10,753,489 (Hatakeyama) is a faucet with a control handle comprising a sensor which can be an accelerometer, however the sensor is used to determine an orientation of the handle to control the volume and temperature of water instead of working in coordination with a touch sensor to prevent or permit actuation of a supply valve based on a measured acceleration of the spout.

	CN107042166 (Wen) is a showerhead with an accelerometer which measures the acceleration of the shower head. However the showerhead monitors for an acceleration matching that of a predetermined acceleration of the showerhead falling/being dropped to automatically turn off a supply valve. The showerhead does not utilize a touch sensor to ensure it is being touched, does not utilize a sensed touch to turn on/off the supply valve and does not utilize the accelerometer to prevent or permit activation of the supply valve. 

	JP6828365 (Toto) is a faucet with a sensor located in the control handle/lever which can be an accelerometer. However the accelerometer is located in the handle/lever instead of the spout and is used to monitor a position and orientation of the handle to determine a flow rate and temperature of dispensed water instead of measuring acceleration to permit or prevent activation of a supply valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754